DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.
Response to Amendment
Claims 1-11 are currently pending.  In response to the Office Action mailed 3/03/2022 applicant amended claims 1, 3, 5 and 8.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/03/2022, with respect to claims 1 have been fully considered and are persuasive.  Claim 1 was amended to overcome the prior art of record.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an island portion provided between the drain and the source on the active layer and separate from the drain and the source, and at least one protrusion portion provided on at least one of the drain or the source on the active layer and facing the island portion” in combination with all the other limitations of claim 1.
Claims 2-11 are allowable due to dependency to claim 1.
US 20070126939 A1 to Jung et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Jung discloses various limitations of base claim 1: a thin-film transistor comprising: a gate (See Fig. 2-Fig. 5 electrodes 124b), a gate insulation layer on the gate (Fig. 5 gate insulating layer 140), an active layer on the gate insulation layer (Fig. 5 semiconductor layer 154b), a drain partly on the active layer (See Fig. 5 electrodes 175b), a source partly on the active layer (Fig. 5),.
However, Jung does not disclose that “an island portion provided between the drain and the source on the active layer and separate from the drain and the source, and at least one protrusion portion provided on at least one of the drain or the source on the active layer and facing the island portion.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871